DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term VELCRO, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The tem “VELCRO” is hook and loop fastener material and it is not clear if applicant’s “lumpy adhesive” is also a VELCRO material.    
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




In claim 1, last line, it is not clear as to what the  “combining and positioning” is of such as     what is combined with what and what is positioned on what  as  claimed.

In claim 3, line 2, applicant is claiming “lump adhesive”.  It is not clear as to wht the “lump adhesive” includes since the specification only defines an adhesive assembly and then on page 6, line 1, applicant discloses  “bumpy” adhesive. Therefore, it is not clear as to what the “lumpy adhesive”  as claimed encompasses. 
In claim  6, last line, it is not clear as to what an “Artificial blood vessel” encompasses and it appears that it is a blood transfusion tubing.   The same language should be used in the specification.

In claim 7, last line, it is not clear as to  what  is “positioned”  the pad or the strap. 
In claim 9, line 3 and claim 11, line 4, and  in claim 14, line 1,  there is no antecedent basis for the “absorbing cotton strap”.   It is not clear if it is the “absorbing and positioning device” or  if it is claimed as a different term.
In claim 11, line 2, it    appears that “Sewed” should read – sewn - - .
However, the claims, a s best understood, have been examined on their merits. 

Allowable Subject Matter
s 1-14  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
None of the cited references, alone or in combination, disclose the therapeutic brassiere comprising a bra body having  a bra layered member with a    side bra layered member disposed on both sides of the bra layered members separately and a fastener assembly combined with an edge of the two  side bra layered members  with an elastic adjusting assembly with two adjusting elastic layers each having elastic permeable layered members and two elastic adjusting layers being combined nad fixed to an inner side of the bra layered member  and having an adhesive assembly disposed on an outer side  of the     two elastic adjusting layers separately and  for positioning and combing the layers as claimed in claim 1 and further in claims 2-14 that depend from claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984.  The examiner can normally be reached on MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GLORIA M HALE/               Primary Examiner, Art Unit 3732